Citation Nr: 1230957	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 1, 2006, and to a rating in excess of 50 percent as of September 1, 2006.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which granted service connection for PTSD and assigned a 30 percent rating effective December 20, 2005, and a 50 percent rating effective September 1, 2006.  An October 2008 rating decision by the VA Regional Office (RO) in New Orleans, Louisiana, granted an earlier effective date of October 14, 2003, for service connection for PTSD and assigned a 30 percent rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in September 2011, and the Board denied a rating in excess of 30 percent for the service-connected PTSD from October 14, 2003, to August 31, 2006; and a rating in excess of 50 percent from September 1, 2006.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2012 Order the Court, pursuant to a joint motion, vacated the Board's September 2011 decision, and remanded the case for action consistent with the terms of the joint motion.  The joint motion agreed that the issue of TDIU was a part of the Veteran's appeal although it was not explicitly adjudicated below.  The joint motion agreed that additional development was needed in this case.  

Accordingly, the appeal is REMANDED to the RO.


REMAND

The joint motion which was the basis for the Court's April 2012 Order agreed that the Board's September 2011 decision contained inadequate reasons and bases for not considering whether the Veteran was entitled to a TDIU.  A claim of entitlement to a TDIU is part of an increased rating claim when that claim is expressly raised by the Veteran or reasonably raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The joint motion summarized evidence in which the Veteran indicated he was unemployed due to his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU is on appeal.  

The joint motion also noted that the Board recognized that there may be outstanding VA medical records showing psychiatric treatment in December 2009, that the Board conceded it did not have these records to review, because those records were considered by the July 2010 VA examiner.  The joint motion directed that the Board should ensure that it obtains all potentially relevant material that could be determinative of the claim on appeal.  VA medical records which are in existence are constructively of record and the failure of the Board to consider any pertinent records might constitute clear and unmistakable error, even though the evidence was not actually in the record assembled for appellate review.  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  As it does not appear the December 2009 VA medical records referenced in the joint motion have since been added to the record, the Board must remand this case in order to obtain those records.  Any other outstanding treatment records that have come into existence since the RO last adjudicated this case should be obtained while on remand.

The Veteran's PTSD was last examined in July 2010.  Although it does not appear the Veteran has explicitly stated that the service-connected disability has increased in severity since the most recent examination, his attorney submitted medical records in July 2012 which suggest an increase.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability due to PTSD.  Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  Allday v. Brown, 7 Vet. App. 517 (1995).  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, as the issue of entitlement to a TDIU due to the service-connected PTSD must be addressed in this case, the Board finds that the new VA examination should comment upon the effect the service-connected disability has upon the Veteran's employability.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that individuals for whom examinations have been authorized and scheduled are required to report for the examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

In addition to the foregoing, the Board observes that it does not appear that the Veteran was specifically notified of what is necessary to substantiate a claim of entitlement to a TDIU in this case.  The Board acknowledges that the statements submitted by and on behalf of the Veteran, to include from his attorney, indicate that he is familiar with this criteria.  Nevertheless, as a remand is otherwise required in this case, the Board finds that he should be provided with notification.

Finally, the Board acknowledges that the Veteran, through his attorney, waived initial consideration of the new evidence submitted in June 2012.  However, as a remand is otherwise required in this case, the new evidence should be considered in the first instance.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information or evidence needed to establish entitlement to a TDIU due to service-connected disability.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for PTSD since December 2009.  Of particular importance are any outstanding VA medical records, to include the December 2009 records referenced in the July 2010 VA examination.  After securing any necessary release, the obtain those records not on file.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for an examination to evaluate the current nature and severity of his PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner should state all symptoms currently present due to the PTSD.  The examiner should comment upon the effect the Veteran's service-connected PTSD has upon his employability, to include whether it prevents him from obtaining or maintaining substantially gainful employment.  A complete rationale for any opinion expressed must be provided.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

